--------------------------------------------------------------------------------

 

Exhibit 10.25 ADDITIONAL COMPENSATION INFORMATION  

 
 
Short-Term Incentives


Information regarding short-term incentives paid for 2006 and a description of
short-term incentive opportunities for 2007 is included under Item 5.02 of the
Company’s Form 8-K filed February 20, 2007, and incorporated by reference
herein.


Information regarding short-term incentives paid for 2007 and a description of
short-term incentive opportunities for 2008 is included under Item 5.02 of the
Company’s Form 8-K filed February 25, 2008, and incorporated by reference
herein.


Long-term Incentives


In February 2006, the Company granted Performance Restricted Right Stock Units
as long-term incentives.  The forms of such awards are listed as exhibits to
this Form 10-K


In February 2007, each named executive officer employed at that time was granted
awards under the Company’s long-term incentive program for the January 1, 2007
through December 31, 2009 performance period.  The program is described in Item
5.02 of the Company’s Form 8-K filed on February 20, 2007, and the forms of
awards are listed as exhibits to this Form 10-K.


In February 2008, each named executive officer employed at that time was granted
awards under the Company’s long-term incentive program for the January 1, 2008
through December 31, 2010 performance period.  The program is described in Item
5.02 of the Company’s Form 8-K filed on February 25, 2008, and the forms of
awards are listed as exhibits to this Form 10-K.


Base Salaries


The following annual base salaries for the Company’s named executive officers
were established effective January 1, 2008:


Executive Officer
Annual Base Salary
 
M. Christine Jacobs
$535,000
 
Francis J. Tarallo
$295,000
 
Bruce W. Smith
$281,000
 
Patrick J. Ferguson
$252,000
 
Michael F. Lang
$205,000
 
R. Michael O’Bannon
$203,000
 





Director Compensation


A description of director compensation policies and procedures is included under
the heading "Director Compensation for Fiscal Year-End December 31, 2006" in the
Company’s proxy statement filed on March 30, 2007, and incorporated by reference
herein.